       Case 1:19-cr-00690-KPF Document 75 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                             19 Cr. 690 (KPF)

JOIFFREY URENA,                                 SCHEDULING ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     The parties are directed to appear for a change of plea hearing on

November 4, 2020, at 2:30 p.m. in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: October 23, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
